Case 3:17-cr-00258-RDM Document 116 Filed 09/11/20 Page 1of1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,
| -347-CR-258
v. : (JUDGE MARIANI)
LARRY GILLIAM, ;
Defendant.

ORDER
AND NOW, THIS phy OF SEPTEMBER 2020, upon consideration of the
Government’s Motion for Reconsideration (Doc. 106) and all relevant documents, for the
reasons discussed in the simultaneously filed Memorandum Opinion, IT IS HEREBY

ORDERED THAT the Motion is DENIED.

 

 

Robert D. Mariani_ ~~
United States District Judge
